Citation Nr: 1504363	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  07-13 720	)	DATE
	)
	)


THE ISSUE

Whether an August 1995 decision of the Board of Veterans' Appeals, which found that a claim for service connection for a psychiatric disorder was not well-grounded, should be revised on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Harold Hoffman, Logsdon, III, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The moving party, the Veteran, served on active duty from July 1970 to August 1971.  

The motion was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to reviewing the VBMS e-folder, the Board has reviewed the Veteran's Virtual VA e-folder.


FINDINGS OF FACT

1.  In an August 1995 decision, the Board dismissed a claim for service connection for a psychiatric disorder as not well-grounded.  

2.  The correct facts, as they were known at the time of the August 1995 Board decision were before the Board, and the appropriate statutory and regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The August 1995 Board decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is inapplicable to motions for revision of a Board decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior Board decision is based on the record that existed when that decision was made. 38 C.F.R. § 20.1403(b).

Analysis

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).  However, a final Board decision may be revised or reversed on grounds of CUE.  38 U.S.C.A. §§ 5109A(a), 7111(a).  If the evidence establishes CUE, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111.  

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board, found at 38 C.F.R. Part 20.  Rule 1403, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE and what does not, and provides that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

A finding of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that are not CUE:  (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

Indeed, even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313 (1992).  As explained, the error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

A motion for revision of a Board decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions that fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling, rather than outright or summarily denying the claim.  38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refilling, rather than outright or summarily denying the claim.  38 C.F.R. § 20.1404(b).  

In April 2013, the moving party submitted a "Reopened Claim Based on Clear and Unmistakable Error" in which he asserted that the August 1995 Board decision should be reversed based on CUE.  While this claim was not signed by the moving party or his representative, the moving party's attorney submitted a signed copy of the CUE motion in December 2014.  

In his April 2013 submission, the moving party asserted that the August 1995 Board decision was clearly and unmistakably erroneous because the record before August 1995 revealed a discharge neuropsychiatric evaluation which discussed many symptoms and a diagnosis that supported the mental diagnoses given in 1989 and 1991.  He commented that it was noted in that evaluation that he was the lowest rated man on the ship and he had poor ability to respond to supervision, judgment, impulse control, and insight, and was involved in many fights with shipmates.  On mental status examination at that time, his affect was bland and the doctor determined that he had immature personality disorder and expeditious discharge was recommended.  

The moving party reported that he was diagnosed with schizoaffective type schizophrenia during hospitalization in November 1990 and was diagnosed with major depression in November 1989.  He reported that the doctor who diagnosed him with major depression noted his history of insomnia and anxiety around arguments.  He asserted that the symptoms of these diagnoses reflected similar symptoms to those he had in service that were noted in the psychological evaluation which diagnosed him with immature personality disorder.  He cited, as an example, that one of the symptoms of depression is trouble sleeping, and it was noted on his separation examination that he had trouble sleeping.  He added that it was common for schizophrenia to cause antisocial behavior and difficulty with others and it was noted in service that he had poor judgment, poor impulse control, lack of insight, and often got into fights with others.  

The moving party asserted in April 2013 that the facts of his past psychiatric problems were known at the time of the Board decision, but were not before the Board for evaluation, which was not merely a disagreement with how the facts were weighed.  He argued that the Board's disregard of these facts from service to the date of its decision made it appear that the correct facts were not before the Board in 1995, which manifestly changed the outcome of his claim as he argued that the diagnoses in service and after service "clearly established that I should have been service connected for a mental disorder."  

In his December 2014 submission, the moving party's attorney reiterated the assertions made by the moving party in April 2013.  Like the moving party in April 2013, he noted that the symptoms of the moving party's diagnoses of schizoaffective type schizophrenia and major depression reflected similar symptoms to those the moving party had in-service that were noted in the psychological evaluation that diagnosed him with immature personality disorder.  The attorney cited the same examples of trouble sleeping as a symptom of major depression and antisocial behavior and difficulty with others being commonly caused by schizophrenia and also reported the in-service findings of poor judgment, poor impulse control, lack of insight, and frequent involvement in fights with others.  The attorney argued that these facts were known at the time of the Board decision, but were not before the Board for evaluation.  

While both the April 2013 and December 2014 submissions refer to a diagnosis of major depression in November 1989, both cite an appendix at pages 3886-3887 for this diagnosis.  The attorney included with his submission pages from the Record Before the Agency, including pages 3886-3887, which consist of an April 1989 discharge summary from the Allen Park VA Medical Center (VAMC) which reflects an Axis I diagnosis of major depression.  This discharge summary, as indicated by the moving party and his attorney, indicates that the moving party complained of insomnia and anxiety especially around arguments.  Thus, the moving party and his attorney were clearly referring to this April 1989 diagnosis and discharge summary.  In any event, the evidence of record at the time of the August 1995 decision also included a November 1989 private hospital discharge summary which reflects a diagnosis of major depression.  

The December 2014 submission meets the filing and pleading requirements of 38 C.F.R. §§ 20.1400(a), 20.1404(a), (b).  The moving party has alleged CUE with the requisite specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

Under the law in effect at the time of the August 1995 Board decision, service connection could be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A § 1110 (1991); 38 C.F.R. § 3.303 (1995).  At the time of the August 1995 Board decision, the claimant had an initial burden to produce evidence that the claim was well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim was defined as a "plausible claim, one which is meritorious on its own or capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In Tirpak v. Derwinski, the Court held that a well-grounded claim must be accompanied by supportive evidence and that such evidence "must 'justify a belief by a fair and impartial individual' that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Where the determinative issue involved medical causation or medical diagnosis, competent medical evidence to the effect that the claim was plausible or possible was required to establish a well-grounded claim.  Grottviet v. Brown, 5 Vet. App. 91, 93 (1993).  Lay statements or assertions regarding medical causation were not sufficient to establish a well-grounded claim, as lay persons were not competent to offer medical opinions.  Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 Vet. App. 492 1992)).  

In the August 1995 decision, the Board determined that the moving party failed to meet the burden of submitting evidence to justify a belief by a fair and impartial individual that he had presented a well-grounded claim of service connection.  The Board discussed the moving party's in-service neuropsychiatric evaluation, performed in July 1971, including a mental status examination showing that his conversation was coherent and relevant without evidence of psychosis or neurosis, his affect was bland, and he showed no evidence of delusions, obsessions, compulsions, or feelings of unreality.  The Board observed that, on that examination, recent and remote memory was intact, judgment and impulse were lacking in many areas, and insight was minimal.  The Board noted that the diagnosis at that time was immature personality and an expeditious administrative discharge was recommended.  The Board further stated that no pertinent findings were reported on the moving party's separation examination and, in his Report of Medical History, the moving party indicated that he had frequent trouble sleeping.  

The Board went on to discuss several pertinent post-service medical records demonstrating various psychiatric disorders, including a November 1981 medical report diagnosing nervous tension syndrome associated with workplace pressures; the VA hospitalization in March and April 1989 showing Axis I diagnoses of major depression and alcohol abuse; a May 1989 VA examination showing an Axis I diagnosis of dysthymia; a November 1989 private hospitalization showing Axis I diagnoses of major depression, recurrent type, and alcohol abuse by history; a February 1990 VA hospitalization showing Axis I diagnoses of acute alcohol intoxication, chronic alcohol dependency, and depression secondary; a June 1990 VA hospitalization for depression and alcohol dependency with a diagnosis of passive-aggressive personality disorder; a July 1990 hospitalization showing diagnoses of reactive type depression and passive-aggressive personality disorder; an August 1990 private hospitalization showing diagnoses of atypical psychosis and alcohol abuse; a private hospitalization in November and December 1990 showing diagnoses of schizo-affective type schizophrenia, unspecified state, continuous opioid dependence, and cocaine abuse; a VA hospitalization from January to March 1991 showing Axis I diagnoses of depressive disorder not otherwise specified and polysubstance abuse dependence; a VA hospitalization from September to November 1991 showing diagnoses of recurrent major depressive disorder and substance abuse; a VA hospitalization in January and February 1992 showing a diagnosis of recurrent depression; and a VA hospitalization in July and August 1992 showing diagnoses of alcohol dependence, history of mixed substance abuse, depressive disorder not otherwise specified, and rule out dysthymic disorder.  

The Board observed that, in September 1991, Dr. L.D.A. reported that the moving party gave a long history of psychiatric disorders and reported first hearing voices and becoming depressed while he was in service after taking LSD on two occasions and, for the rest of his adult life, he had auditory hallucinations and felt depressed.  The Board also noted that the moving party had testified in June 1992 that he developed his nervous condition during service, although he did not receive any psychiatric treatment, and reported a traumatic experience in which he witnessed the shooting death of a friend during service.  

The Board observed that the service treatment records showed the diagnosis of an immature personality, but they did not contain references to findings indicative of an acquired psychiatric disorder.  The Board determined that the moving party's recently recorded history of drug abuse and related psychiatric manifestations in service were not confirmed by his contemporaneous records and, therefore, that his recent statement concerning the nature of his manifestations in service was not credible.  The Board determined that no competent evidence had been submitted to support the moving party's lay assertion that any current psychiatric disability was due to disease or injury in service and his lay assertions, alone, could not constitute competent evidence for the purpose of establishing a well-grounded claim as to the medical question raised.  

The evidence of record at the time of the August 1995 Board decision included the moving party's service treatment records, which include a July 1971 neuropsychiatric evaluation during which he was diagnosed with an immature personality, and post-service medical records documenting treatment for various psychiatric disorders; however, there was no medical evidence of a nexus between the moving party's post-service psychiatric disorders and service.  

While the moving party has asserted that the correct facts were not before the Board at the time of the August 1995 decision, the findings contained in his service treatment records, specifically the July 1971 neuropsychiatric evaluation and his Report of Medical History at discharge, were of record and discussed in the August 1995 Board decision.  Similarly, post-service records reflecting psychiatric diagnoses, including a diagnosis of schizo-affective type schizophrenia, unspecified state, following hospitalization in November and December 1990 and major depression during hospitalization in March and April 1989 and in November 1989 were of record.  To the extent that the moving party asserts that the Board's failure to grant service connection based on the documented in-service findings and the post-service psychiatric diagnoses, he is essentially disagreeing with a weighing of the facts, which cannot constitute CUE.  38 C.F.R. § 20.1403(e).  



The moving party has also asserted that the symptoms of his diagnosed psychiatric disorders reflected symptoms similar to those noted in service.  As examples, he indicates that trouble sleeping is a symptom of major depression and antisocial behavior and difficulty with others is commonly caused by schizophrenia.  While it is true that the moving party reported trouble sleeping in his August 1971 Report of Medical History, this fact was of record at the time of the August 1995 Board decision and specifically discussed therein.  Similarly, while the moving party was noted to have many fights with his shipmates during the July 1971 in-service neuropsychiatric evaluation, this evaluation was of record at the time of the August 1995 Board decision, which specifically noted that he was found to have bland affect, minimal insight, and judgment and impulse control lacking in many areas.  While the Board decision did not note that the July 1971 neuropsychiatric evaluation recorded that the moving party had many fights with his shipmates, this does not constitute an error which would have manifestly changed the outcome.  As will be discussed below, there was no competent evidence of a nexus between the moving party's in-service symptoms, including getting into fights, and a post-service acquired psychiatric disorder, as required for a well-grounded claim.  

To the extent that the moving party is arguing that the fact that trouble sleeping is a symptom of major depression and the fact that antisocial behavior and difficulty with others is commonly caused by schizophrenia were known at the time of the August 1995 Board decision but were not before the Board for evaluation, he appears to be suggesting that the Board should have taken judicial notice of these facts.  Judicial notice may be appropriate for facts that are "not subject to reasonable dispute."  Smith v. Derwinski, 1 Vet. App. 235, 238 (1991).  The Board finds that the moving party's assertion that one of the symptoms of major depression is trouble sleeping and that it is common for schizophrenia to cause antisocial behavior and difficulty with others are not the type of facts for which judicial notice would be appropriate, as these types of symptoms might also be caused by other conditions.  

Even assuming that the moving party is correct in his assertion that one of the symptoms of major depression is trouble sleeping and that it is common for schizophrenia to cause antisocial behavior and difficulty with others, there was no evidence of these facts of record at the time of the August 1995 Board decision, nor was there competent medical evidence indicating that the moving party's in-service symptoms of trouble sleeping or antisocial behavior and difficulty with others (as exhibited by frequently getting into fights) were symptoms of an acquired psychiatric disorder, such as his major depression or schizophrenia.  There also was not evidence indicating that the moving party's documented in-service findings of poor judgment, poor impulse control, or lack of insight were symptoms of an acquired psychiatric disorder.  Rather, the psychiatrist who performed the July 1971 neuropsychiatric evaluation in which these symptoms were discussed rendered a diagnosis of immature personality.  CUE must be determined based on the record that existed when that decision was made.  38 C.F.R. § 14.03(b)(1).  

To the extent that the moving party's assertion that the in-service symptoms were the type of symptoms associated with his post-service psychiatric diagnoses may be interpreted as an argument that the Board should have undertaken further development to clarify whether the in-service symptoms were manifestations of the later diagnosed psychiatric disorders, at the time of the August 1995 Board decision, VA did not have a duty to assist a claimant in the development of a claim until he had first submitted evidence of a well-grounded claim.  See Murphy, 1 Vet. App. at 81.  In order for the claim to be well-grounded under the law as it existed at the time of the August 1995 Board decision, there needed to be competent evidence of a nexus between the in-service disease or injury and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  As no competent, medical evidence of a nexus between the moving party's in-service symptoms and his post-service psychiatric diagnoses was of record at the time of the August 1995 Board decision, there was no further duty to assist in the development of his claim.  In any event, failure to fulfill the duty to assist may not constitute CUE.  See 38 C.F.R. § 20.1400; Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002).

The moving party has asserted that "the Board's disregard of these facts from service to the date of its decision made it appear that the correct facts were not before the Board in 1995."  This statement could be interpreted as arguing that the Board disregarded the fact that the moving party exhibited symptoms consistent with a psychiatric disorder from service to the date of its decision.  In August 1995, as now, for the showing of chronic disease in service there was required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease identity was established, there was no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).  Continuity of symptomatology was required only where the condition noted during service (or in the presumptive period) was not, in fact, shown to be chronic or where the diagnosis of chronicity could be legitimately questioned.  When the fact of chronicity in service was not adequately supported, then a showing of continuity after discharge was required to support the claim.  Id.  

The August 1995 Board decision did not did not specifically cite to 38 C.F.R. § 3.303(b) and did not make a specific finding that there was no finding of "continuity of symptomatology" in regard to the moving party's claimed psychiatric disorder.  However, it cannot be clearly and unmistakably found that the result would have been different had the Board engaged in such analysis.  The Board did generally consider the moving party's assertion of psychiatric manifestations during service, and found his statements regarding the nature of these manifestations in service not credible.  The Board discussed in the August 1995 decision the moving party's reports of psychiatric symptoms beginning during service, as it was specifically noted in that decision that the moving party reported during a VA hospitalization from January to March 1991 that he first had auditory hallucinations during service and a September 1991 statement from Dr. L.D.A. reported that the moving party gave a long history of psychiatric disorders and reported first hearing voices and becoming depressed while in the Army and, for the rest of his adult life, he had auditory hallucinations and felt depressed.  The Board also noted that the moving party stated during a VA hospitalization from September to November 1991 that he had been depressed since 1974 when he was discharged from the Navy.  

Despite noting the evidence above, the Board found that the moving party's recent history regarding psychiatric manifestations in service was not confirmed by records prepared contemporaneously with service.  The Board determined in its August 1995 decision that the moving party's statements concerning the manifestations of his claimed psychiatric disorder were not credible material.  While the Board included citation to 38 C.F.R. § 3.303(c) following this determination (pertaining to pre-service disabilities noted during service and noting that personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation), placement of this citation was harmless error.  The Board had noted that, during a period of VA hospitalization in March and April 1989, the moving party gave a history of depression for the past few years and, during a private hospitalization in November 1989, a five year history of depression was reported.  An assessment of the moving party's credibility with regard to his reports of psychiatric symptoms was a determination to be made by the Board.  See Caluza v. Brown, 7 Vet.App. 478, 511 (1995).  To the extent that the moving party's current motion may be interpreted as arguing that the Board erred finding the moving party's statement concerning the nature of his manifestations in service not credible, this amounts to disagreement with a weighing of the facts, which cannot constitute CUE.  38 C.F.R. § 20.1403(e).  

Regarding continuity of symptomatology, in the August 1995 decision, the Board did not specifically discuss a February 1990 VA record in which it was reported that the moving party had depressed mood and he was preoccupied with thoughts of experiences while on LSD during service in 1971.  He described symptoms similar to panic attacks and anxiety disorder which persisted to the present time.  Even if it was error for the Board not to discuss this record, it is not the sort of error which would have manifestly changed the outcome.  The report of symptoms of panic attacks and anxiety since service is substantially the same as the moving party's report of other psychiatric symptoms since service, such as auditory hallucinations and depression, which were noted in the August 1995 decision.  It is not undebatable that the report of persisting symptoms in this record would have manifestly changed the outcome of the claim, particularly in light of the other evidence of record, including the in-service neuropsychiatric evaluation which made no mention of anxiety or panic attacks and the moving party's denial or depression or excessive worry and nervous trouble of any sort in his August 1971 Report of Medical History, completed two days prior to discharge from service.  Therefore, reasonable minds could differ with regard to the credibility of the moving party's report of symptoms similar to panic attacks and anxiety disorder.    

The Board further stated there were no findings indicative of any actual psychiatric manifestations until the early 1980s.  The evidence of record did include a record of hospitalization in September 1980 during which the moving party reported that he had suicidal ideations once in service around age 18 or 19; however, no acquired psychiatric disorder was diagnosed during this hospitalization.  Rather, the impression was chronic alcoholism, mild alcohol withdrawal, and character problems by history and clinical evaluation.  The evidence of record also included a February 1990 VA treatment record which noted that the moving party had military service from 1970 to 1971 and was discharged under general conditions.  Adjustment disorder is noted in parentheses.  The Axis I diagnoses were acute alcohol intoxication, chronic alcohol dependency, reactive type depression, and rule out major depression.  Another record from this date reports that the moving party had not been able to adjust to military service.  The diagnosis was chronic alcohol abuse.  A February 1990 VA discharge summary reports Axis I diagnoses of acute alcohol intoxication, chronic alcohol dependency, and depression secondary.  The discharge summary reports that the moving party was discharged from military service under general conditions with adjustment disorder.  

While these references to an adjustment disorder at discharge from service were not specifically discussed in the August 1995 Board decision, the Board did note that the May 1989 VA examination reported that the moving party had been discharged because of an inability to adjust.  Moreover, the references to adjustment disorder at discharge appear to be a recording of the moving party's reported history regarding his discharge from service.  Moreover, even if it was error for the Board not to discuss the references to adjustment disorder in the August 1995 decision, such error would not have manifestly changed the outcome of the claim, as these records do not show competent evidence of a nexus between the moving party's post-service psychiatric disorders and service, as required to establish a well-grounded claim.  Thus, any failure to address these references to adjustment disorder in the August 1995 Board decision did not constitute CUE.  

In light of the above, the moving party has not identified any specific error of fact or law in the August 1995 Board decision that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for such error.  Accordingly, CUE in the August 1995 Board decision has not been shown.  38 C.F.R. § 20.1403(d).  


ORDER

The motion to revise the August 1995 Board decision on the basis of CUE is denied.  



                       ____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



